In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1238
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

WARREN N. BARR, III,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 14-CR-287 — Charles R. Norgle, Judge.
                     ____________________

     ARGUED DECEMBER 4, 2019 — DECIDED MAY 26, 2020
                ____________________

   Before MANION, KANNE, and BARRETT, Circuit Judges.
    KANNE, Circuit Judge. In 2014, the federal government
charged Warren Barr with federal crimes for his role in a
fraudulent real-estate-selling scheme in Chicago. But when
law-enforcement oﬃcers went to arrest Barr, they discovered
he was living in Saudi Arabia. For months, FBI agents at-
tempted to extradite Barr to the United States. Despite this ef-
fort, and before the agents could get to Barr, Saudi Arabian
oﬃcials detained him for unrelated conduct.
2                                                   No. 19-1238

    Thereafter, Barr spent several months in a Saudi Arabian
prison—and once he was released, federal agents brought
him back to the United States to face the federal charges
against him. Barr pled guilty to making false statements to a
financial institution, and he then filed a variety of motions: he
asked the district court to allow more time for newly retained
counsel to obtain government clearance and review classified
materials; to dismiss the indictment; and to withdraw his
guilty plea. The district court denied these motions and en-
tered an order finding Barr guilty.
   At his sentencing hearing, Barr tried to argue that his time
in Saudi Arabia should be a mitigating factor. The district
court disagreed and prevented Barr from advancing this ar-
gument at the hearing. Frustrated with this result, Barr sought
the judge’s recusal. The judge denied the recusal motion and
sentenced Barr to 87 months’ imprisonment.
    Now Barr challenges his sentence and the district court’s
orders denying his motions for additional time, the dismissal
of the indictment, the withdrawal of his guilty plea, and the
judge’s recusal. Because we find no error in any of these rul-
ings, we aﬃrm.
                       I. BACKGROUND
    As a partner of a real-estate-development company called
13th & State, LLC, Warren Barr managed and developed real
estate in Chicago. In 2004, the company started developing a
condominium building in downtown Chicago; it would be
named Vision on State. The company financed this project
with a 55.7-million-dollar loan from IndyMac Bank.
   In the same year development of the property began, 13th
& State began selling residential units in Vision on State. But
No. 19-1238                                                     3

sales ground to a halt by March 2007. Around this time, Barr
and other members of 13th & State allegedly started recruit-
ing “straw buyers” to purchase Vision on State condos at an
inflated price. As a part of this scheme, 13th & State and the
recruited buyers made false representations in loan applica-
tions and real-estate contracts, thus enabling buyers to suc-
cessfully purchase the condos.
    Barr got involved as a buyer in this scheme about a year
later by applying for a loan to purchase a Vision on State
condo. As a part of his application, Barr submitted that he had
two bank accounts containing over $70,000; that he was not a
party to any lawsuit; and that he did not borrow any money
used as a down payment. These were all lies: Barr’s bank ac-
counts contained about $4,000 combined; he was a party to
several lawsuits; and 13th & State loaned him all the money
for his down payment.
    As a result of this scheme, in May 2014 the government
charged Barr—and five others—with multiple counts of bank
fraud, 18 U.S.C. § 1344, and with making false statements to a
financial institution, 18 U.S.C. § 1014. The district court issued
a warrant for Barr’s arrest. But his arrest proved diﬃcult, as
he was living in Saudi Arabia. Despite this complication, by
July FBI agents had contacted Barr and were negotiating for
his voluntary return to the United States. Barr, however, had
run into financial diﬃculties in Saudi Arabia; he could not pay
his hotel bill and was unsure if he could aﬀord a flight back to
the United States. Indeed, agents worried that Barr might
soon be put in debtors’ prison. So, agents continued to work
with Barr and his lawyer to figure out a way to extradite Barr.
4                                                            No. 19-1238

    About a month after agents originally contacted Barr, In-
terpol1—at the request of the FBI—issued a “red notice”2 for
Barr’s arrest and extradition from Saudi Arabia to the United
States. But Saudi Arabian oﬃcials arrested Barr around the
same time for failing to pay his approximately $26,250 in
debts, including a debt owed to a hotel for his recent stay.
    Agents continued to struggle in their attempt to extradite
Barr. During this time, Barr spent about six months detained
in Saudi Arabia in what he describes as “squalid conditions.”
(Appellant’s Br. at 12.) Finally, in January 2015, Saudi Arabia’s
Ministry of Interior approved a transfer of Barr into FBI cus-
tody. The next month, agents escorted Barr back to the United
States.
    Over a year after he returned to the United States, Barr
pled guilty to one count of making a false statement to a fi-
nancial institution, 18 U.S.C. § 1014. The district court ac-
cepted Barr’s guilty plea, entered an order finding Barr guilty
of the false-statement oﬀense, set Barr’s case for sentencing,
and eventually dismissed all other counts.
    As Barr began to prepare for his sentencing hearing, he
believed documents concerning his detention in Saudi Arabia
were relevant; and he believed the government’s failure to

    1 Interpol describes itself as “an inter-governmental organization”
with 194 member countries that helps “police in all [member countries] to
work together to make the world a safer place.” What is Interpol?, Interpol,
https://www.interpol.int/en/Who-we-are/What-is-INTERPOL (last vis-
ited April 29, 2020).
    2 A red notice “is a request to law enforcement worldwide to locate
and provisionally arrest a person pending extradition, surrender, or simi-
lar legal action.” Red Notices, Interpol, https://www.interpol.int/en/How-
we-work/Notices/Red-Notices (last visited April 29, 2020).
No. 19-1238                                                    5

produce all those documents was problematic. He accord-
ingly filed a motion in March 2017, seeking discovery of evi-
dence that was “in any way favorable to him or that could
lead to such evidence,” including additional documents the
government had concerning his detention in Saudi Arabia. See
Brady v. Maryland, 373 U.S. 83, 87–88 (1963). The district court
granted Barr’s discovery motion three days after Barr filed it.
    The government then pointed out that some of the re-
quested documents may be classified. As a result, Barr’s coun-
sel underwent a government-clearance process to view the
classified material. The government allowed Barr and his at-
torney to review three classified documents along with addi-
tional unclassified material.
    Then, in November 2018, Barr’s attorney filed a motion to
withdraw because Barr had retained new counsel. Before the
district court ruled on that motion, the government turned
over more emails concerning the FBI’s attempt to bring Barr
back to the United States. The district court allowed Barr to
substitute his counsel and delayed the sentencing hearing for
another three months. All told, the court continued the sen-
tencing hearing more than ten times.
    In January 2019, six days before the scheduled sentencing
hearing and three years into the litigation, Barr filed three mo-
tions. First, he sought to withdraw his guilty plea, alleging
that—due to his counsel’s ineﬀective assistance—his plea was
involuntary. Second, he asked the court to dismiss the indict-
ment because of an alleged Brady violation. Third, Barr asked
the court to continue his sentencing hearing so his new coun-
sel could seek government clearance and review the previ-
ously disclosed classified documents. The district court de-
nied all three motions.
6                                                  No. 19-1238

    At the sentencing hearing, the government began by ten-
dering to the court classified documents on an ex parte basis
so the court could determine if the documents—concerning
Barr’s time in Saudi Arabia—were material for Barr’s sentenc-
ing. Barr objected, arguing that his new counsel could not see
these documents. The district court granted Barr’s objection,
but not in the way Barr wanted: instead of just refusing to
view the documents on an ex parte basis, the court decided, “I
will totally ignore and not consider whatsoever, in light of
your objection, anything that happened to Mr. Barr in Saudi
Arabia.”
   With this decision, the focus of the hearing shifted to
which sentence was most appropriate. Barr argued at length
that his sentence should take account of his elderly age, lack
of prior criminal history, employment history, role as a pri-
mary caregiver for his sister, and the sentences of his co-
schemers. See 18 U.S.C. § 3553(a).
    Then, in violation of the court’s earlier instruction, Barr
mentioned his incarceration in Saudi Arabia as a mitigating
factor. The district court quickly reminded Barr that it had al-
ready ruled it would “completely disregard … whatever it is
that Mr. Barr said occurred in Saudi Arabia.” After more back-
and-forth with the judge on this revisited topic, Barr’s counsel
asked to “gather [his] composure” in a five-minute recess,
which the court granted. After returning from the recess, Barr
informed the district judge, Judge Norgle, that he would seek
the judge’s recusal. Judge Norgle recessed the hearing and
asked Barr to have the motion ready the next morning—Barr
filed it the same day.
    A few weeks later, the district court denied Barr’s motion
for recusal and scheduled the remainder of Barr’s sentencing
No. 19-1238                                                      7

hearing for a few days later. At the continued sentencing hear-
ing, Barr made more arguments for leniency under the sen-
tencing factors listed in 18 U.S.C. § 3553(a). The court calcu-
lated Barr’s guidelines range to be 121 to 151 months. Then—
noting several mitigating circumstances—the court sentenced
Barr to 87 months’ imprisonment, well below the guidelines
range.
                          II. ANALYSIS
    Barr raises five issues on appeal. First, he argues the dis-
trict court committed procedural error by failing to consider
Barr’s mitigation argument concerning his time in Saudi Ara-
bia. Second, he argues the district court should have allowed
his new counsel time to seek government clearance and to re-
view the classified materials. Third, he argues the district
court erred by denying his motion to dismiss the indictment.
Fourth, he argues the district court should have allowed Barr
to withdraw his guilty plea. And finally, he argues that Judge
Norgle was required to recuse himself.
   A. Barr’s Mitigation Argument
    In his sentencing memo, Barr quoted language from 18
U.S.C. § 3553(a) to assert that, in light of his detention in Saudi
Arabia, “any additional period of incarceration would be
‘greater than necessary’ to achieve any legitimate aims of sen-
tencing.” See 18 U.S.C. § 3553(a) (“The court shall impose a
sentence suﬃcient, but not greater than necessary, to comply
with the purposes set forth in paragraph (2) of this subsec-
tion.”). Those legitimate aims of sentencing are listed in
§ 3553(a)(2), which recognizes the need for the sentence im-
posed to (1) reflect the seriousness of the oﬀense, promote re-
spect for the law, and provide just punishment for the oﬀense;
8                                                    No. 19-1238

(2) adequately deter criminal conduct; (3) protect the public
from further crimes of the defendant; and (4) provide the de-
fendant with training, other correctional treatment, or medi-
cal care.
   Barr argues that the district court committed procedural
error by refusing to address this mitigation argument. We re-
view claims of procedural error at sentencing de novo. United
States v. Bustos, 912 F.3d 1059, 1062 (7th Cir. 2019).
   “While the sentencing guidelines are advisory, the district
court must apply the sentencing factors” listed under
§ 3553(a). United States v. Pilon, 734 F.3d 649, 655 (7th Cir.
2013). In fashioning an appropriate sentence, the district court
need not address every factor under § 3553(a) in a checklist
manner. United States v. Hodge, 729 F.3d 717, 721 (7th Cir.
2013). Instead, the court “may simply give an adequate state-
ment of reasons, consistent with § 3553(a), for thinking the
sentence it selects is appropriate.” United States v. Shannon,
518 F.3d 494, 496 (7th Cir. 2008).
    In selecting and explaining a sentence, the district court is
not required to “comment on every argument the defendant
raises.” United States v. Miranda, 505 F.3d 785, 792 (7th Cir.
2007). Arguments without merit “can, and for the sake of ju-
dicial economy should, be passed over in silence.” United
States v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005). Still, we
expect a district court to address a defendant’s principal, non-
frivolous arguments in mitigation. United States v. Chapman,
694 F.3d 908, 913 (7th Cir. 2012).
   In short, a court’s consideration of an argument must be
commensurate with the weight that argument carries in the
defendant’s case in mitigation. See Pilon, 734 F.3d at 656. If a
No. 19-1238                                                      9

defendant relied heavily on a mitigation argument that is fac-
tually supported, the record must show that the district court
adequately considered the argument. See Chapman, 694 F.3d
at 913–14. By contrast, a district court is not required to re-
spond to an inconsequential argument that does not relate to
the § 3553(a) sentencing factors. See, e.g., United States v. Mos-
kop, 499 F. App’x 592, 596–97 (7th Cir. 2013).
    Barr has not shown that his time in Saudi Arabia must be
considered in order to achieve the legitimate aims of sentenc-
ing under § 3553(a)(2). He has failed to even argue how his
time in Saudi Arabia concerns any of the specific aims of sen-
tencing. And, based on the partial argument made in Barr’s
sentencing memo, his only conceivable mitigating argument
appears to fall under § 3553(a)(2)(A). That is, because he al-
ready spent time detained in Saudi Arabia, an additional pe-
riod of incarceration is unnecessary to justly punish him for
the present oﬀense. See 18 U.S.C. § 3553(a)(2)(A). This argu-
ment—that the district court should have considered “that
[Barr] has essentially already served … some time for his
charged oﬀenses”—depends on Barr’s assertion that he was
jailed in Saudi Arabia “as a direct result of this case.” (Appel-
lant’s Br. at 28.) The problem is that, even if Barr’s crime in the
United States somehow led to his detention in Saudi Arabia,
that detention time was not punishment for Barr’s U.S. crime;
it was a consequence of Barr’s conduct in Saudi Arabia: not
paying his debts.
    To be sure, it is possible that Barr would not have been
jailed in Saudi Arabia had he not committed the oﬀense at is-
sue here: making false statements to a financial institution un-
der 18 U.S.C. § 1014. The record does show, as Barr suggests,
that FBI agents sought help from Saudi Arabian oﬃcials in
10                                                   No. 19-1238

their attempt to extradite Barr. But the record also shows—
contrary to Barr’s argument—that Barr’s jail time in Saudi
Arabia was based on his conduct in Saudi Arabia. Accord-
ingly, that jail time was not a sentence imposed for his fraud-
ulent conduct in the United States.
    So, notwithstanding some causal connection between
Barr’s transgressions in the United States and in Saudi Arabia,
his conduct in Saudi Arabia was not part of Barr’s federal of-
fense. And Barr does not present any legal authority support-
ing his argument that the district court is required to take time
served for an unrelated oﬀense in a foreign country into con-
sideration when analyzing “whether a defendant has been al-
ready punished for his crime.” (Appellant’s Br. at 28.) Cf. 18
U.S.C. § 3553(a)(2)(A) (stating the need for a sentence “to re-
flect the seriousness of the oﬀense” and “to provide just pun-
ishment for the oﬀense” (emphases added)). The fact that Barr
was detained for separate conduct in Saudi Arabia does not
directly impact the need for his sentence to reflect the serious-
ness of his oﬀense: making false statements to a financial in-
stitution in Illinois.
    In sum, we fail to see how Barr’s time in Saudi Arabia re-
lates to any of the legitimate aims of sentencing a district court
must consider, and Barr has not advanced any arguments to
the contrary. He also fails to make any other cognizable at-
tempts to relate his detention in Saudi Arabia to other
§ 3553(a) factors. His argument thus “does not remotely re-
semble a factor in mitigation,” Moskop, 499 F. App’x at 596,
and the district court did not need to address it.
No. 19-1238                                                    11

   B. Review of Classified Materials
    Barr also argues that the district court abused its discretion
by not allowing additional time for his later-retained counsel
to both seek government clearance and review classified doc-
uments; he says this decision denied Barr “Due Process of
law” by denying “him the full and fair opportunity to mount
a defense.” (Appellant’s Br. at 29.) But Barr has neither pro-
vided explanatory reasoning for these assertions nor cited any
legal authority in support.
    This undeveloped, unsupported argument is waived.
Schaefer v. Universal Scaﬀolding & Equip., LLC, 839 F.3d 599, 607
(7th Cir. 2016) (“Perfunctory and undeveloped arguments are
waived, as are arguments unsupported by legal authority.”).
“It is not our job to do the legal research that [Barr] has omit-
ted.” Bretford Mfg., Inc. v. Smith Sys. Mfg. Corp., 419 F.3d 576,
581 (7th Cir. 2005).
   C. Motion to Dismiss Indictment
    Barr argued before the district court that the indictment
should be dismissed because the government violated its ob-
ligation, as recognized in Brady v. Maryland, 373 U.S. 83 (1963),
to disclose evidence that is material to guilt or punishment.
He specifically asserted that because the government dis-
closed the relevant documents 20 months late, that delayed
disclosure amounted to a violation of due process. He also ar-
gued that this violation was exacerbated by the government’s
continued withholding of other documents concerning his
time in Saudi Arabia.
    The district court disagreed. It held that the later-disclosed
documents had not been withheld from Barr until it was too
late to use the documents. And even if Barr could demonstrate
12                                                    No. 19-1238

the government withheld other evidence, the district court de-
termined that evidence regarding Barr’s time in Saudi Arabia
is not material to his sentencing, and therefore need not be dis-
closed.
    Now Barr argues the district court erred in both aspects of
this decision. When reviewing a court’s decision granting or
denying a motion to dismiss an indictment because of an al-
leged Brady violation, “we look only to see if the district court
abused its discretion.” United States v. Cherry, 920 F.3d 1126,
1140 (7th Cir. 2019).
    The government violates its Brady obligation only if evi-
dence is suppressed—that is, if the “prosecution failed to dis-
close the evidence before it was too late for the defendant to
make use of the evidence.” United States v. O’Hara, 301 F.3d
563, 569 (7th Cir. 2002). Delayed disclosure alone does not “in
and of itself constitute a Brady violation.” Id. Instead, the dis-
closure must come so late as to deny the defendant “eﬀective
use” of the evidence during the relevant proceeding. United
States v. Walton, 217 F.3d 443, 451 (7th Cir. 2000). If a defendant
receives relevant evidence—albeit late—and is left with time
to make use of it, that evidence has not been suppressed. See,
e.g., United States v. Lawson, 810 F.3d 1032, 1043 (7th Cir. 2016)
(evidence disclosed mid-trial was not suppressed when the
district court gave the defendant five days to review it);
O’Hara, 301 F.3d at 569 (evidence disclosed mid-trial was not
suppressed because the district court “appropriately granted
a continuance”).
    Barr received additional Brady material from the govern-
ment in November 2018—about 20 months after the district
court’s discovery order. But Barr had ample time to make use
of this evidence at his sentencing hearing. After Barr received
No. 19-1238                                                  13

the new evidence, the district court granted Barr a continu-
ance of his sentencing hearing, rescheduling it for January
2019. This gave Barr more than a month to review this evi-
dence; that was enough time to make use of it.
    Turning to the second aspect of the district court’s order,
Barr argues that the government is still suppressing materials
concerning his time in Saudi Arabia. Even if that were true, a
Brady violation occurs only if the suppression of evidence is
prejudicial to the defendant. United States v. Thomas, 835 F.3d
730, 734 (7th Cir. 2016). And for information to be prejudicial,
it must be material: “there must be ‘a reasonable probability
that, had the evidence been disclosed to the defense, the result
of the proceeding would have been diﬀerent.’” Id. at 735
(quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).
    Barr claims—with no factual support—that the govern-
ment is withholding evidence regarding his arrest and deten-
tion in Saudi Arabia. But, as we have already explained, Barr
failed to link his detention in Saudi Arabia for conduct that
occurred there to his sentencing for making false statements
to a financial institution in Illinois. In short, it was not an
abuse of discretion for the district court to hold that there is
not a reasonable probability that this allegedly suppressed ev-
idence would have changed the result of Barr’s sentencing
hearing.
    Accordingly, the district court did not abuse its discretion
in denying Barr’s motion to dismiss the indictment. As such,
the court had no reason to grant an evidentiary hearing to in-
vestigate non-existent Brady violations.
14                                                  No. 19-1238

     D. Motion to Withdraw Guilty Plea
   Barr moved to withdraw his guilty plea, arguing that his
plea was a result of his counsel’s ineﬀective assistance. He al-
leged that, before he pled guilty, his attorney did not inform
him that the government—at sentencing—would have to
prove the amount of loss attributable to Barr by only a pre-
ponderance of the evidence.
    The district court denied this motion. It reasoned that Barr
failed to prove both that his counsel’s performance was objec-
tively unreasonable, and that he would not have pled guilty
had he known the correct standard of proof. Barr now argues
the district court erred in denying this motion.
   We review a district court’s ruling on a motion to with-
draw a guilty plea for an abuse of discretion. United States v.
Jansen, 884 F.3d 649, 656 (7th Cir. 2018). And in doing so, we
“will uphold a district court’s factual findings about the exist-
ence of a fair or just reason to withdraw the plea unless they
are clearly erroneous.” United States v. Chavers, 515 F.3d 722,
724 (7th Cir. 2008).
    A defendant’s right to withdraw a guilty plea is not abso-
lute. United States v. Lundy, 484 F.3d 480, 484 (7th Cir. 2007).
“Guilty pleas are not to be treated as a strategic maneuver by
the parties, and we presume the verity of the defendant’s
statements made at a Rule 11 colloquy.” United States v.
Rinaldi, 461 F.3d 922, 926–27 (7th Cir. 2006); see Fed. R. Crim.
P. 11(b) (requiring the court—prior to accepting a guilty
plea—to address the defendant, inform him of his rights, de-
termine that there is a factual basis for the plea, and determine
that the plea is voluntary). Once a guilty plea is accepted, it
may only be withdrawn for a “fair and just reason.” Fed. R.
No. 19-1238                                                   15

Crim. P. 11(d)(2)(B); see United States v. Carroll, 412 F.3d 787,
792 (7th Cir. 2005). We recognize several fair and just reasons
to withdraw a guilty plea, including legal innocence, actual
innocence, and that the plea was not made knowingly and
voluntarily. United States v. Mays, 593 F.3d 603, 607 (7th Cir.
2010).
    “Ineﬀective assistance of counsel can render a plea agree-
ment involuntary, and is therefore a valid basis for withdraw-
ing a guilty plea.” Lundy, 484 F.3d at 484. To show ineﬀective
assistance of counsel in this context, a defendant must show
that (1) the attorney’s performance was objectively unreason-
able; and (2) but for the attorney’s deficient performance, the
defendant would not have pled guilty. United States v. Peleti,
576 F.3d 377, 383 (7th Cir. 2009). We are not required to ad-
dress these elements in a particular order. See Strickland v.
Washington, 466 U.S. 668, 697 (1984).
    Here, Barr has failed to show prejudice—that he would
not have pled guilty had his counsel informed him of the cor-
rect burden of proof regarding the loss amount. We do not
“upset a plea solely because of post hoc assertions from a de-
fendant about how he would have pleaded but for his attor-
ney’s deficiencies.” Lee v. United States, 137 S. Ct. 1958, 1967
(2017). But post hoc assertions are all that Barr has provided.
In support of his motion to withdraw his plea, Barr submitted
a post-sentencing aﬃdavit that claims he pled guilty because
of his mistaken belief that the government would have to
prove his loss amount beyond a reasonable doubt. He has not
produced any other evidence—let alone evidence contempo-
raneous with his guilty plea—that suggests he would not
have pled guilty, had he known of the government’s burden.
Cf. United States v. Delhorno, 915 F.3d 449, 454 (7th Cir. 2019).
16                                                   No. 19-1238

    As a result, he has not shown prejudice, as required to up-
set a guilty plea on ineﬀective-assistance grounds.
    Finally, Barr asserts, as a standalone “fair and just” reason
to withdraw his plea, his “wrongly held belief” that the gov-
ernment would have to prove loss amount beyond a reasona-
ble doubt. (Appellant’s Br. at 37.) The district court, however,
determined that Barr did not demonstrate a fair and just rea-
son to withdraw his guilty plea—in part because at the
change-of-plea hearing Barr did not dispute the recitation of
facts in his plea agreement.
   On appeal, Barr does not contest the validity of the state-
ments he made during his Rule 11 colloquy. And he does not
dispute the facts that establish his guilt. Instead, he simply ar-
gues that he “unquestionably provided the [d]istrict [c]ourt
… with ‘a fair and just reason,’ for the withdrawal of his guilty
plea.” (Id.) We disagree.
    Essentially, Barr thought the government would not be
able to prove as much loss, which would have produced a
lower guidelines range. In this way, Barr’s argument is just
another way of saying that he underestimated his sentence
when entering his plea; and that—we have recognized—is not
a fair and just reason to withdraw a guilty plea. See United
States v. Redmond, 667 F.3d 863, 872 (7th Cir. 2012); United
States v. Bowlin, 534 F.3d 654, 660 (7th Cir. 2008) (“A mistake
about the substantive oﬀense goes to the heart of the guilty
plea; a mistake about the possible sentence … does not.”).
   So, Barr “presented no legitimate reason to withdraw his
plea,” Redmond, 667 F.3d at 874, and the district court did not
abuse its discretion by denying Barr’s motion.
No. 19-1238                                                     17

   E. Motion for Recusal
   Finally, Barr takes issue with Judge Norgle’s refusal to
recuse himself under 28 U.S.C. §§ 144, 455(a), and 455(b)(1).
Barr also argues that the district court erred by seeking the
government’s input regarding his motion for recusal.
   1. Section 144
    Section 144 requires the recusal of a district judge if “a
party to any proceeding in a district court makes and files a
timely and suﬃcient aﬃdavit that the judge before whom the
matter is pending has a personal bias or prejudice either
against him or in favor of any adverse party.” 28 U.S.C. § 144.
The aﬃdavit must also be “accompanied by a certificate of
counsel of record stating that [the aﬃdavit] is made in good
faith.” Id.
    Recusal is mandatory under § 144 if the “moving papers
are suﬃcient,” making § 144 a powerful tool that could easily
be abused. United States v. Betts-Gaston, 860 F.3d 525, 537 (7th
Cir. 2017). So, we strictly enforce its requirements. See United
States v. Barnes, 909 F.2d 1059, 1072 (7th Cir. 1990). This means
that a district court can deny a motion for recusal under § 144
if the moving party fails to satisfy the statute’s strict proce-
dural demands. See, e.g., Betts-Gaston, 860 F.3d at 537–38 (af-
firming the district court’s denial of a § 144 recusal motion for
multiple reasons, including failure to file an aﬃdavit and fail-
ure to file a certificate of good faith); United States v. Sykes, 7
F.3d 1331, 1339 (1993) (holding that recusal was not required
where the party’s aﬃdavit “fails to satisfy the stringent re-
quirements of section 144 in a number of respects”).
  Barr argues that he satisfied the requirements of § 144,
mandating Judge Norgle’s recusal from the case. But Barr’s
18                                                    No. 19-1238

counsel never filed a certificate, as required, stating that Barr’s
aﬃdavit was filed in good faith. And on appeal, Barr does not
contest this failing. By not filing the required certificate, Barr
and his counsel failed to comply with the procedural de-
mands of § 144. Thus, the district court did not err by denying
Barr’s § 144 motion.
     2. Section 455(a)
    Section 455(a) provides that a district judge “shall disqual-
ify himself in any proceeding in which his impartiality might
reasonably be questioned.” 28 U.S.C. § 455(a). We review pre-
served claims under § 455(a) de novo. United States v. Simon,
937 F.3d 820, 826 (7th Cir. 2019).
    To obtain a judge’s recusal under § 455(a), a party must
show “that a judge’s impartiality might be questioned by a
reasonable, well-informed observer.” United States v. Herrera-
Valdez, 826 F.3d 912, 917 (7th Cir. 2016). For Barr to success-
fully seek Judge Norgle’s recusal, he must “show an objective,
disinterested observer fully informed of the reasons for seek-
ing recusal would ‘entertain a significant doubt that justice
would be done in the case.’” Simon, 937 F.3d at 826 (quoting
Herrera-Valdez, 826 F.3d at 917).
    Barr believes the district court’s conduct created an ap-
pearance of bias against him and his attorney. He argues the
appearance of bias stems from his attorney’s involvement in
another case, United States v. Mohsin, 904 F.3d 580 (7th Cir.
2018). Barr’s counsel appeared before Judge Norgle at least
once during Mohsin’s district court proceedings. Barr’s coun-
sel was then involved in Mohsin’s appeal, which resulted in
Mohsin’s sentence being vacated and remanded for resen-
tencing by a diﬀerent district judge. Id. at 586.
No. 19-1238                                                    19

    Barr now claims that Judge Norgle’s removal from the
Mohsin case caused him to be hostile toward Barr’s counsel.
To show that Judge Norgle treated Barr’s counsel less favora-
bly than the Assistant United States Attorneys, Barr points to
multiple interactions between Judge Norgle and Barr’s coun-
sel in this case. Those interactions follow a pattern: Barr’s at-
torney interrupts Judge Norgle in an attempt to “create a rec-
ord”; and then Barr’s attorney and Judge Norgle go back and
forth, exhibiting frustration with one another. Barr claims this
shows that an objective observer would question Judge Nor-
gle’s impartiality.
    We disagree. It is hard to see how a reasonable, well-in-
formed observer would question Judge Norgle’s impartiality
because he had a sentencing decision overturned in a case in-
volving Barr’s attorney. The overturned sentence in Mohsin’s
case has nothing to do with Barr’s sentencing hearing. Adopt-
ing Barr’s reasoning would require us to believe that federal
judges hold grudges against all attorneys who are involved in
any case in which the district judge’s decision gets reversed
on appeal. And critically, it would also require us to believe
that district judges respond to that grudge by demonstrating
unfairness toward those attorneys and their clients. We will
not assign such a petty disposition to federal judges. See gen-
erally Code of Conduct for United States Judges Canon 3, available
at https://www.uscourts.gov/file/document/code-conduct-us-
judges-eﬀective-march-12-2019 (“A Judge Should Perform the
Duties of the Oﬃce Fairly, Impartially and Diligently”).
    Simply put, Barr asks us to view this case through the lens
of a “hypersensitive or unduly suspicious person” rather than
a “well-informed, thoughtful observer.” In re Mason, 916 F.2d
384, 386 (7th Cir. 1990). We refuse to do so, and instead hold
20                                                    No. 19-1238

that there was no reason for Judge Norgle to recuse himself
under § 455(a). We now turn to Barr’s claims of actual bias un-
der § 455(b)(1).
     3. Section 455(b)(1)
    Section 455(b)(1) provides that a district judge shall recuse
himself “[w]here he has a personal bias or prejudice concern-
ing a party.” 28 U.S.C. § 455(b)(1). We review preserved
§ 455(b) claims de novo. United States v. Dorsey, 829 F.3d 831,
835 (7th Cir. 2016).
    Under § 455(b)(1), we must determine whether a reasona-
ble observer would conclude that the judge was biased. See
Hook v. McDade, 89 F.3d 350, 355 (7th Cir. 1996). Bias must be
proven by compelling evidence, and it must be grounded in
some form of personal animus that the judge harbors against
the litigant. Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299
F.3d 635, 640 (7th Cir. 2002). But judicial rulings alone are al-
most never a valid basis for a recusal motion. Liteky v. United
States, 510 U.S. 540, 555 (1994). In fact, “[a] judge’s ordinary
eﬀorts at courtroom administration—even a stern and short-
tempered judge’s ordinary eﬀorts at courtroom administra-
tion—remain immune” from charges of bias or prejudice. Id.
at 556 (emphasis added). So, judicial remarks during a pro-
ceeding that are “critical or disapproving of, or even hostile
to, counsel, the parties, or their cases” do not ordinarily estab-
lish bias, id. at 555, unless the judge’s remarks reveal that the
frustration originates from an extrajudicial source, Grove Fresh
Distribs., 299 F.3d at 640.
   Barr reiterates that the district judge’s bias here originates
from Barr’s counsel’s involvement in Mohsin. And, like for his
argument under § 455(a), Barr focuses on Judge Norgle’s
No. 19-1238                                                  21

conduct. This conduct includes repeatedly “interrupting,”
making comments about, and “raising his voice” to counsel,
and “threatening consequences” if counsel “uttered particular
words again.” Barr reasons that this harsh treatment of his
counsel evidences bias and prejudice.
    Barr first fails to show that any of Judge Norgle’s frustra-
tions originated from an extrajudicial source. Judge Norgle
stated he was “completely unaware of [Barr’s counsel’s] exist-
ence prior to his appearance in this case.” And, more im-
portantly, the source of Judge Norgle’s frustration is clear
from the record: Judge Norgle identified counsel’s behavior
as “repeated obfuscations and attempts to fence with the
[c]ourt.”
    Nor does this conduct establish personal bias or prejudice
under § 455(b)(1). Judge Norgle did interrupt Barr’s counsel
during his sentencing argument. And he also made comments
to Barr’s counsel, on a few occasions, that could be perceived
as hostile. Yet, these comments were all made directly in re-
sponse to arguments raised by Barr’s counsel during the hear-
ings. This is courtroom administration. And even if during
Judge Norgle’s eﬀorts at courtroom administration he ex-
pressed dissatisfaction, annoyance, or even anger with Barr’s
counsel, that is still not a reason for Judge Norgle to recuse
himself. See Grove Fresh Distribs., 299 F.3d at 640.
    Barr’s argument about Judge Norgle’s “threatened conse-
quences” likewise lacks force. At the beginning of Barr’s sen-
tencing hearing, Judge Norgle instructed Barr’s counsel that
he would not be allowed to mention Barr’s time in Saudi Ara-
bia for any reason. But Barr’s counsel struggled to follow this
instruction. Judge Norgle’s warnings and expressions of dis-
satisfaction with this disobedience “were in direct response to
22                                                    No. 19-1238

[Barr’s] repeated disregard” for the district court’s prior in-
struction. Id. And “[e]ﬀective case management sometimes
calls for such warnings to avoid … distraction from the prin-
cipal issues.” In re City of Milwaukee, 788 F.3d 717, 723 (7th Cir.
2015). In response to counsel’s attempt to subvert a district
court instruction, Judge Norgle’s warnings—perceived by
Barr as “threatened consequences”—were necessary to keep
the sentencing hearing on track. This again is case manage-
ment and does not warrant recusal.
   In sum, Barr complains about the manner in which Judge
Norgle managed his courtroom. But Barr has not shown that
Judge Norgle’s frustration originated from a source other
than his own attorney’s behavior during the hearings. And
Judge Norgle’s conduct does not “demonstrate evidence of
personal animosity or malice, which is necessary to succeed
on a Section 455(b)(1) motion.” Brokaw v. Mercer County, 235
F.3d 1000, 1025 (7th Cir. 2000). Judge Norgle was thus not re-
quired to recuse himself under § 455(b)(1).
     4. Seeking Government Input
    Barr also argues that the district court erred by seeking the
government’s input regarding Barr’s recusal motion. He be-
lieves that his motion should have been granted for this rea-
son alone. The district court, citing In re National Union Fire
Insurance Co., 839 F.2d 1226 (7th Cir. 1988), rejected Barr’s ar-
gument that seeking the government’s input is a reason to
summarily grant a motion for recusal. We review this legal
conclusion de novo. See Thomas v. General Motors Acceptance
Corp., 288 F.3d 305, 307 (7th Cir. 2002).
   Barr specifically relies on two sentences in In re National
Union Fire Insurance Co., 839 F.2d 1226 (7th Cir. 1988), for his
No. 19-1238                                                      23

argument. First, we stated that “[j]udges should refrain from
asking for the views of counsel on” questions of recusal. Id. at
1231. Second, in support of this statement, we quoted Resolu-
tion L of the 1971 Judicial Conference, which provides: “In all
cases involving actual, potential, probable or possible conflicts
of interests, a federal judge should reach his own determina-
tion as to whether he should recuse himself from a particular
case, without calling upon counsel to express their views as to
the desirability of his remaining in the case.” Id. (quoting Res-
olution L, Judicial Conference of the United States, October,
1971). Barr believes these two sentences stand for the propo-
sition that a judge must recuse himself if he allows the other
party to respond to a motion for recusal.
   However, Barr fails to acknowledge that we went on to
hold that “[a]ny transgression against the policies underlying
Resolution L is not itself a ground of disqualification.” Id. A
party may decline to provide input on the ground that it was
“inappropriate for the court to solicit the parties’ views” re-
garding recusal. In re United States, 572 F.3d 301, 307 (7th Cir.
2009). But a party’s input is not an automatic ground for
recusal. See In re Nat’l Union Fire Ins. Co., 839 F.2d at 1231. Alt-
hough we reiterate our admonition that a judge should not
ask for the views of counsel on questions of recusal, the
judge’s doing so is not grounds for finding prejudice. Barr
misreads In re National Union Fire Insurance Co., and his argu-
ment, in the face of the facts in this case and the law, is without
merit.
                          III. CONCLUSION
   Barr alleges a long list of errors and requests that we va-
cate his conviction and sentence or remand his case for resen-
tencing by a diﬀerent district judge. But we find no error in
24                                              No. 19-1238

the district court’s handling of this case. We therefore
AFFIRM Barr’s conviction, sentence, and the district court’s
order denying Barr’s motion for recusal.